



Exhibit 1































STOCK PURCHASE AGREEMENT







By and Between







QUICK-MED TECHNOLOGIES, INC.







and







PHRONESIS PARTNERS, LP










Dated as of November 30, 2004



#405601v9

00000.00850




--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of November 30, 2004,
is made and entered into by and between QUICK-MED TECHNOLOGIES, INC., a Nevada
corporation (the “Company”), and PHRONESIS PARTNERS, L.P., a Delaware limited
partnership (the “Purchaser”).  The Company and the Purchaser are hereinafter
referred to collectively as the “Parties” and individually as a “Party.”  Except
as otherwise indicated herein, terms in bolded italics used in this Agreement
are defined in attached Appendix A hereto.




PRELIMINARY STATEMENTS




A.

The Purchaser has made an offer to the Company to purchase shares of the
Company’s Common Stock pursuant to the terms of this Agreement.




B.

The Company and the Purchaser desire to enter into an agreement pursuant to
which the Purchaser will purchase from the Company, and the Company will sell to
the Purchaser, the Common Stock described herein.




NOW, THEREFORE, in consideration of the mutual promises and covenants hereof,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:




STATEMENT OF AGREEMENT




ARTICLE I




ISSUANCE AND PURCHASE OF SHARES




1.1

Issuance and Purchase of Common Stock.  Subject to the terms and conditions of
this Agreement, the Company shall sell to the Purchaser and the Purchaser shall
purchase from the Company (i) at the  Closing (defined below), Five Million
(5,000,000) shares (the “Shares”) of the Company’s Common Stock for a per share
purchase price of $0.20 or an aggregate purchase price of One Million Dollars
($1,000,000) (the “Purchase Price”).




1.2

Closing.  The closing of the purchase and sale of the Shares contemplated herein
(the “Closing”) shall take place at the offices of Hamilton, Lehrer & Dargan,
P.A., 2 East Camino Real, Suite 202, Boca Raton, Florida 33432 at 10:00 a.m.
Memphis, Tennessee time on or before November 30, 2004, or such other time, date
or place as the Parties may mutually agree (the “Closing Date”).  At the
Closing, (a) the Purchaser shall pay the Purchase Price to the Company, by wire
transfer of immediately available funds to such account or accounts designated
in writing by the Company; (b) the Company shall issue to the Purchaser the
Shares and deliver to the Purchaser certificates for the Shares duly registered
in the name and in the denomination specified by the Purchaser marked with the
restrictive legend set forth in Section 2.1 hereof; and (c) the applicable
parties shall execute and deliver the Ancillary Agreements.






--------------------------------------------------------------------------------









1.3

Conditions to Closing.  The obligations of the Purchaser under Section 1.1
hereof to purchase the Shares are subject to the fulfillment on or before the
Closing of each of the following conditions, the waiver of which shall not be
effective against the Purchaser unless the Purchaser consents in writing
thereto:




(a)

Representations and Warranties.  The representations and warranties of the
Company contained in Article III hereof shall be true on and as of the Closing
with the same effect as though such representations and warranties had been made
on and as of the date of the Closing.




(b)

Performance.  The Company shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement and the Ancillary
Agreements that are required to be performed or complied with by it on or before
the Closing.




(c)

Compliance Certificate.  The President of the Company shall deliver to the
Purchaser at the Closing a certificate certifying that (i) the Company has
complied with conditions specified in Sections 1.3(a), (b), (d), (e), (f), (g),
(h), (i), (j) and (m) hereof and (ii) Mr. Granito has complied with conditions
specified in Section 1.3(j) and (m) hereof.




(d)

Secretary’s Certificate.  The Secretary of the Company shall deliver to the
Purchaser a certificate (the “Secretary’s Certificate”) certifying that (i) the
articles of the Company attached to the Secretary’s Certificate is a true and
correct copy of the Company’s articles of incorporation as of the date of the
Closing; (ii) the bylaws attached to the Secretary’s Certificate is a true and
correct copy of the Company’s bylaws as of the date of the Closing; and (iii)
the Board of Directors’ approval attached to the Secretary’s Certificate is a
true and correct copy of such approval.




(e)

Qualifications.  All authorizations, approvals or permits, if any, of any
Governmental Authority or regulatory body of the United States, foreign
jurisdictions or any state that are required in connection with the lawful
issuance and sale of the Shares pursuant to this Agreement shall be duly
obtained and effective as of the Closing.




(f)

Proceedings and Documents.  All corporate and other proceedings in connection
with the transactions contemplated at the Closing shall be completed, and all
documents incident thereto shall be reasonably satisfactory in form and
substance to the Purchaser.




(g)

Registration Rights Agreement.  The Company, the Purchaser and the other parties
named therein shall have entered into that certain Registration Rights Agreement
dated as of the date hereof, by and among the Company, the Purchaser and the
other parties named therein, the form of which is attached hereto as Exhibit
1.3(g) (the “Registration Rights Agreement”).






2




405601v9




--------------------------------------------------------------------------------









(h)

Stockholders Agreement.  The Company and the other stockholders of the Company
named therein shall have entered into that certain Stockholders Agreement dated
as of the date hereof, by and among the Company, the Purchaser and the other
holders of the Company’s issued and outstanding shares of Common Stock named
therein, a form of which is attached hereto as Exhibit 1.3(h) (the “Stockholders
Agreement”),




(i)

Warrant.  The Company shall have executed and delivered that certain Warrant to
Purchase Shares of Common Stock dated as of the date hereof and issued by the
Company in favor of the Purchaser, a form of which is attached hereto as Exhibit
1.3(i) (the “Warrant”).




(j)

Conversion Agreement.  The Company and Mr. Granito shall have executed and
delivered that certain Conversion Agreement dated as of the date hereof, by and
among the Company, Mr. Granito and the Purchaser, a form of which is attached
hereto as Exhibit 1.3(j) (the “Conversion Agreement”)




(k)

Deleted.




(l)

Receipt and Acknowledgement.  At the Closing, the Company shall deliver to the
Purchaser a Receipt and Acknowledgement of the net amount of the wire transfer
to the Company from the Purchaser in a form reasonably acceptable to the
Purchaser.




(m)

Conversion of Granito Loans.  Mr. Granito shall have converted at least Five
Hundred Thousand Dollars ($500,000.00) of the outstanding principal amount of
the loans made by him to the Company (the “Converted Debt”) into shares of
Common Stock at a conversion price of $0.38 per share.  Upon such conversion,
the Converted Debt shall be indefeasibly discharged and paid in full and Mr.
Granito shall receive an aggregate of One Million Three Hundred Fifteen Thousand
Seven Hundred Ninety (1,315,790) shares of Common Stock (the “Granito Conversion
Shares”).  At the Closing, Mr. Granito and the Company shall execute and deliver
a cross-receipt evidencing the Company’s issuance and delivery to Mr. Granito of
a stock certificate for the Granito Conversion Shares and acknowledging the
indefeasible discharge and payment in full of the Converted Debt.




ARTICLE II




RESTRICTIONS ON TRANSFERABILITY




The Purchaser acknowledges that the Shares and any Warrant Shares issued upon
exercise of the Warrant shall not be transferred by the Purchaser before
satisfaction of the conditions specified in this Article II, and only in
compliance with the Securities Act and applicable state securities laws with
respect to the offer and sale of the Shares and such Warrant Shares.  The
Purchaser, by entering into this Agreement and accepting the Shares, agrees to
be bound by the provisions of this Agreement, including Article II.






3




405601v9




--------------------------------------------------------------------------------









2.1

Restrictive Legend.  Except as otherwise provided in this Article II, each
certificate representing Shares or Warrant Shares shall be stamped or otherwise
imprinted with a legend in substantially the following form:




“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED, UNLESS AND
UNTIL REGISTERED UNDER SUCH ACT OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL OR OTHER EVIDENCE, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT
SUCH REGISTRATION IS NOT REQUIRED. SUCH SECURITIES ARE SUBJECT TO THE
RESTRICTIONS AND PRIVILEGES SPECIFIED IN THE STOCK PURCHASE AGREEMENT, DATED AS
OF NOVEMBER 30, 2004, BETWEEN QUICK-MED TECHNOLOGIES, INC. AND PHRONESIS
PARTNERS, LP, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF QUICK-MED
TECHNOLOGIES, INC.  AND WILL BE FURNISHED WITHOUT CHARGE TO THE HOLDER HEREOF
UPON WRITTEN REQUEST.  THE HOLDER OF THIS CERTIFICATE AGREES TO BE BOUND BY THE
TERMS AND CONDITIONS OF SUCH STOCK PURCHASE AGREEMENT.”




2.2

Transfers. The Purchaser will not sell, transfer or otherwise dispose of any
Shares or Warrant Shares in whole or in part, except pursuant to an effective
registration statement under the Securities Act or an exemption from
registration thereunder.  Each certificate, if any, evidencing Shares or Warrant
Shares shall bear the restrictive legend set forth in Section 2.1, until and
unless in the written opinion of the transferee’s or Holder’s counsel delivered
to the Company in connection with such transfer (which opinion shall be in a
form satisfactory to the Company) such legend is not required or the Shares are
eligible for resale in order to ensure compliance with the Securities Act.




2.3

Termination of Restrictions.  The restrictions imposed by this Article II upon
the transferability and resale of the Shares and Warrant Shares shall terminate
as to any portion of the Shares or Warrant Shares: (a) when such security shall
be subject to an effective registration statement under the Securities Act, or
(b) when the Holder thereof shall have delivered to the Company the written
opinion of counsel to such Holder, which opinion shall be in a form satisfactory
to the Company, that such legend is not required by the Company to ensure
compliance with the Securities Act.  Whenever the restrictions imposed by this
Article II shall terminate as to any Shares or Warrant Shares, as herein above
provided, the Holder thereof or a permitted transferee thereof shall be entitled
to receive from the Company, at the expense of the Holder, a new certificate
representing such Common Stock not bearing the restrictive legend set forth in
Section 2.1.






4




405601v9




--------------------------------------------------------------------------------









ARTICLE III




REPRESENTATIONS AND WARRANTIES OF THE COMPANY




As a material inducement to Purchaser entering into this Agreement and
purchasing the Shares, the Company represents and warrants to Purchaser that the
statements contained in this Article III are correct and complete as of the date
of this Agreement and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date, were substituted for the date
of this Agreement throughout this Article III), except as set forth in the
disclosure schedule accompanying this Agreement and initialed by the Parties
(the “Disclosure Schedule”).  The Disclosure Schedule shall be arranged in
paragraphs corresponding to the numbered and lettered paragraphs contained in
this Article III.




3.1

Corporate Status.  The Company is a Company duly incorporated, validly existing
and in good standing under the laws of the State of Nevada.  The Company has all
requisite corporate power and authority to own or lease, as the case may be, its
properties and to carry on its business as now conducted and as presently
proposed to be conducted.  The Company is qualified or licensed to conduct
business in the State of Florida and all other jurisdictions where its ownership
or leasing of property and the conduct of its business requires such
qualification or licensing, except to the extent that failure to so qualify or
be licensed would not have a Material Adverse Effect on the Company.  There is
no pending, or to the knowledge of the Company, threatened proceeding for the
dissolution, liquidation or insolvency of the Company.




3.2

Compliance of the Company.  




(a)

To the knowledge of the Company, the Company is not in violation of any
applicable statute, rule, regulation, order, or restriction of any domestic or
foreign government or any instrumentality or agency thereof in respect of the
conduct of its respective business or the ownership of its respective
properties, which violation would have a Material Adverse Effect on the Company.
 To the knowledge of the Company, the Company has all franchises, permits,
licenses, approvals and any similar authority necessary for the conduct of its
business as now being conducted by it, the lack of which could have a Material
Adverse Effect on the Company.  The Company has not received notice that it is
in default in any material respect under any of such franchises, permits,
licenses or other similar authority.




(b)

To the knowledge of the Company, the Company is not in violation or default of
any provision of its respective charter or bylaws or in any material respect of
any provision of any mortgage, agreement, instrument or contract to which it is
a party or by which the Company is bound or, to the best of the Company’s
knowledge, of any federal, state or foreign judgment, order, writ, decree,
statute, rule or regulation applicable to the Company.




3.3

Corporate Power and Authority; Minute Books.  The Company has the corporate
power and authority to execute and deliver this Agreement and the Ancillary
Agreements, to perform its obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby.  The Company has
taken all necessary corporate action to authorize the execution, delivery and
performance of this Agreement and the Ancillary



5




405601v9




--------------------------------------------------------------------------------









Agreements and the transactions contemplated thereby and hereby. Except as set
forth in Section 3.3 of the Disclosure Schedule, the copy of the minute books of
the Company heretofor delivered by the Company to the Purchaser contains minutes
of all meetings of directors and stockholders of the Company and all actions by
written consent without a meeting by the directors and stockholders of the
Company since March 1, 2000.




3.4

Enforceability.  Each of this Agreement and the Ancillary Agreements has been
duly executed and delivered by the Company and constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as the same may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding at law or in equity.




3.5

No Violation.  The execution and delivery by the Company of this Agreement and
the Ancillary Agreements, the consummation by the Company of the transactions
contemplated hereby and thereby, and the compliance by the Company with the
terms and provisions hereof and thereof, will not (a) result in a violation or
breach of, or constitute, with the giving of notice or lapse of time, or both, a
material default (or give rise to any right of termination, cancellation or
acceleration) under, any of the terms, conditions or provisions of the Company’s
charter or bylaws or any Contract to which the Company is a party or by which
the Company is bound, (b) violate any Requirement of Law applicable to the
Company, except as specified in Section 3.2, or (c) result in the imposition of
any Lien upon any of the properties or assets of the Company or the suspension,
revocation, impairment, forfeiture or nonrenewal of any material permit,
license, authorization or approval applicable to the Company or its businesses,
operations or properties; except in each of clauses (a), (b) and (c) where any
of the foregoing would not have a Material Adverse Effect on the Company.




3.6

Consents/Approvals.  The Company has obtained any and all consents, approvals,
authorizations, waivers or other actions under requirements of law or by any
person(s) under any contract(s) to which the Company is a party, or by which any
of its properties or assets are bound, which are required for the execution,
delivery or performance by the Company of this Agreement and the consummation by
the Company of the transactions contemplated hereby, except where the failure to
obtain such consents, authorizations, approvals, waivers or other actions would
not have a Material Adverse Effect on the Company.




3.7

Capitalization.




(a)

The authorized capital of the Company consists, or will consist prior to the
Closing, of One Hundred Million (100,000,000) shares of Common Stock, of which
[18,530,068] shares are issued and outstanding.




(b)

As of the date hereof, the issued and outstanding shares of Common Stock are
owned by the stockholders and in the numbers specified in Section 3.7(b)(i) of
the Disclosure Schedule.  Section 3.7(b)(i) of the Disclosure Schedule also sets
forth the names of each holder of outstanding stock options, warrants and/or
other Convertible Securities of the Company and the number of such securities
held by each such Person.  Upon the sale of the Shares and the



6




405601v9




--------------------------------------------------------------------------------









conversion of the Converted Debt into shares of Common Stock as contemplated
herein and in the Ancillary Agreements, the issued and outstanding shares of
Common Stock will be owned by the stockholders and in the numbers specified in
Section 3.7(b)(ii) of the Disclosure Schedule.




(c)

Except for (i) the rights provided in the Registration Rights Agreement, (ii)
the rights of Mr. Granito to exercise his conversion rights for an aggregate of
4,748,505 shares of Common Stock pursuant to those certain convertible loan
agreements dated as of September 30, 2004, as amended to date, with the Company,
and (iii) options and warrants to purchase 5,336,500 shares of Common Stock that
are comprised of (A) options to purchase 3,246,500 shares of Common Stock and
warrants to purchase 2,900,000 shares of Common Stock granted to those
individuals identified in Section 3.7(d) of the Disclosure Schedule, and
(B) warrants to purchase up to 2,500,000 shares of Common Stock granted to the
Purchaser pursuant to the Warrant, there are no outstanding Convertible
Securities, options, warrants, rights (including conversion or preemptive rights
and rights of first refusal), proxy or stockholder agreements for the purchase
or acquisition from the Company of any shares of its capital stock.  Other than
as provided in the Registration Rights Agreement and the Stockholders Agreement,
the Company is not a party or subject to any agreement or understanding and, to
the best of the Company’s knowledge, there is no agreement or understanding
between any persons, that affects or relates to the voting or giving of written
consents with respect to any security or the voting by a director of the
Company.




(d)

Each share of Common Stock that is issued and outstanding is validly issued,
fully paid and nonassessable with no personal liability attaching to the
ownership thereof.  The designations, powers, preferences, rights,
qualifications, limitations and restrictions in respect of each class or series
of authorized capital stock of the Company are as set forth in the Company’s
articles of incorporation, and all such designations, powers, preferences,
rights, qualifications, limitations and restrictions are valid, binding and
enforceable and in accordance with all applicable laws.  All of the outstanding
shares of Common Stock have been issued in compliance with the Securities Act
and all applicable state securities laws.




3.8

Subsidiaries.  The Company does not own or control, directly or indirectly, any
interest in any other corporation, partnership, limited liability company,
association or other business entity.  The Company is not a participant in any
joint venture, partnership or similar arrangement.




3.9

Status. Upon delivery to the Purchaser of the certificates representing the
Shares and payment of the Purchase Price in accordance with the provisions of
this Agreement, the Purchaser will acquire good, valid and marketable title,
without any Lien thereon, subject to the limitations on transferability
contained in this Agreement or imposed pursuant to the Securities Act or state
“blue-sky” laws, to and beneficial and record ownership of the Shares. Upon
exercise of the Warrant and delivery to the Purchaser of the certificates
representing the Warrant Shares and payment of the purchase price therefore in
accordance with the provisions of the Warrant, the Purchaser will acquire good,
valid and marketable title, without any Lien thereon, subject to the limitations
on transferability contained in this Agreement or imposed pursuant to the
Securities Act or state “blue-sky” laws, to and beneficial and record ownership
of the Warrant Shares.   The Company has reserved, solely for purposes of
issuance upon exercise of the Warrant, a sufficient number of shares of Common
Stock to be issued upon exercise of the



7




405601v9




--------------------------------------------------------------------------------









Warrant. Upon issuance of the Shares or the Warrant Shares, as applicable, to
the Purchaser, the Shares or Warrant Shares, as applicable, will be validly
issued, fully paid and non-assessable shares of the Company’s Common Stock.




3.10

SEC Reports.  Except as set forth in Section 3.10 of the Disclosure Schedule,
since January 1, 2000, the Company has made all periodic reports required by
Sections 13 and 15(d) of the Exchange Act (the “SEC Reports”) including, without
limitation, the following: (i) its Annual Report on Form 10-KSB for the fiscal
years ended June 30, 2000, 2001, 2002, 2003 and 2004, respectively, as filed
with the SEC; and (ii) all other reports, statements and registration statements
(including current reports on Form 8-K and quarterly reports on Form 10-QSB)
required to be filed by it with the SEC since June 30, 2000.  The SEC Reports,
when filed, complied in all material respects with applicable requirements of
the Exchange Act, the Securities Act and the securities laws, rules and
regulations of any state.  The SEC Reports, when filed or as amended in
corrective disclosures, did not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.  The Company has delivered or made
accessible to the Purchaser true, accurate and complete copies of the SEC
Reports which were filed with the SEC since January 1, 2000.




3.11

Financial Statements.  Each of the balance sheets included in the SEC Reports
(including any related notes and schedules) fairly presents in all material
respects the financial position of the Company as of its date, and each of the
other financial statements included in the SEC Reports (including any related
notes and schedules) fairly presents in all material respects the results of
operations and cash flows of the Company for the periods or as of the dates
therein set forth in accordance with GAAP consistently applied during the
periods involved (except that the interim reports are subject to normal
recording adjustments which might be required as a result of year-end audit and
except as otherwise stated therein).  Except as disclosed in the Financial
Statements, the Company is not a guarantor or indemnitor of any indebtedness of
any other Person.  The Company maintains and will continue to maintain a
standard system of accounting established and administered in accordance with
GAAP.




3.12

Undisclosed Liabilities. Except for liabilities and losses incurred in the
ordinary course of business since June 30, 2004 or as otherwise disclosed in the
SEC Reports, the Company does not have any material direct or indirect
indebtedness, liability, loss, damage, deficiency, or obligation, fixed or
unfixed, choate or inchoate, liquidated or unliquidated, secured or unsecured,
subordinated or unsubordinated, matured or unmatured, accrued, absolute,
contingent, regulatory or administrative charges or lawsuits brought, whether or
not of a kind required by GAAP to be set forth on a financial statement, that
were not adequately reflected or reserved for in the financial statements
contained in the Company’s Annual Report on Form 10-KSB for the fiscal year
ended June 30, 2004 (the “Financial Statements”) or as otherwise disclosed in
Section 3.12 of the Disclosure Schedule.




3.13

Material Changes.  Except as set forth in attached Section 3.13 of the
Disclosure Schedule, since June 30, 2004 there has been no Material Adverse
Change in the Company.  In addition, the description of the Company’s business
contained in the Company’s Annual Report on Form 10-KSB for the fiscal year
ended June 30, 2004 is not materially inconsistent with its



8




405601v9




--------------------------------------------------------------------------------









current operations.  Except as set forth in Section 3.13 of the Disclosure
Schedule, since June 30, 2004 there has not been: (a) any direct or indirect
redemption, purchase or other acquisition by the Company of any shares of Common
Stock; (b) declaration, setting aside or payment of any dividend or other
distribution by the Company with respect to the Common Stock; (c) incurrence by
the Company of indebtedness for borrowed money in excess of an aggregate amount
of $50,000; (d) any sale of assets by the Company other than in the ordinary
course of  business consistent with past practices; or (e) any loans by the
Company to any officer, director, employee or other affiliate of the Company or
any other material transactions between or among the Company and one or more of
such affiliates.




3.14

Litigation.  Except as set forth in Section 3.14 of the Disclosure Schedule, the
Company has not received any written notice of any outstanding judgments,
rulings, writs, injunctions, awards or decrees of any court, Governmental
Authority or other authority against the Company, which could reasonably be
expected to have a Material Adverse Effect on the Company.  Except as set forth
in Section 3.14 of the Disclosure Schedule, the Company is not a named party to
any litigation or similar proceeding, which could reasonably be expected to have
a Material Adverse Effect on the Company. Except as set forth in Section 3.14 of
the Disclosure Schedule, to the Company’s knowledge, no Person has threatened to
bring any action, suit, proceeding or investigation against the Company that
questions the validity of this Agreement, the Ancillary Agreements or the right
of the Company to enter into such agreements, or to consummate the transactions
contemplated hereby or thereby, or that might result, either individually or in
the aggregate, in a Material Adverse Change in the Company.  The foregoing
includes, without limitation, any action, suit, proceeding or investigation
pending or currently threatened involving the prior employment of any of the
Company’s employees, their use in connection with the Company’s business of any
information or techniques allegedly proprietary to any of their former
employers, their obligations under any agreements with prior employers, or
negotiations by the Company with potential backers of, or investors in, the
Company or its proposed business.  The Company is not a party to, or to the best
of the Company’s knowledge, named in or subject to any order, writ, injunction,
judgment or decree of any court, government agency or instrumentality.  There is
no action, suit or proceeding by the Company currently pending or that the
Company currently intends to initiate.




3.15

Investment Company.  The Company is not and after giving effect to the sale of
the Shares will not be an “Investment Company” or an entity “controlled” by an
“Investment Company” as such terms are defined in the Investment Company Act of
1940, as amended.




3.16

Commissions.  The Company does not owe any person a commission or fee for the
consummation of the transactions contemplated herein, except for Morgan Keegan &
Company, Inc., who is registered with the SEC as a broker-dealer pursuant to
Section 15 of the Exchange Act.




3.17

Exemption from Registration.  Subject to and in reliance in part on the truth
and accuracy of the Purchaser’s representations set forth in this Agreement, the
offer, sale and issuance of the Shares, the Warrant and the Warrant Shares as
contemplated by this Agreement and the Ancillary Agreements are exempt from the
registration requirements of the Securities Act and any applicable state
securities laws.






9




405601v9




--------------------------------------------------------------------------------









3.18

Patents and Trademarks; Licenses.  To the best of the Company’s knowledge (but
without having conducted any special investigation or patent search), the
Company owns or possesses sufficient legal rights to all patents, trademarks,
service marks, trade names, copyrights, trade secrets, licenses, information and
proprietary rights and processes necessary for its business as now conducted and
as proposed to be conducted without any conflict with, or infringement of the
rights of, others.  Section 3.18 of the Disclosure Schedule contains a complete
list of patents and pending patent applications of the Company.  Except for the
agreements and licenses set forth in Section 3.18 of the Disclosure Schedule,
there are no outstanding options, licenses or agreements of any kind relating to
the foregoing, nor is the Company bound by or a party to any options, licenses
or agreements of any kind with respect to the patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses, information and
proprietary rights and processes of any other person or entity.  The Company has
not received any communications alleging that the Company has violated or, by
conducting its business as proposed, would violate any of the patents,
trademarks, service marks, trade names, copyrights, trade secrets or other
proprietary rights or processes of any other person or entity. The Company has
no knowledge that any of its employees is obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, that would interfere with the use of such employee’s efforts to promote
the interests of the Company or that would conflict with the Company’s business
as proposed to be conducted.  The Company does not believe it is or will be
necessary to use any inventions of any of its employees (or persons it currently
intends to hire) made prior to their employment by the Company, other than those
which have been assigned to the Company.  Except as set forth in Section 3.18 of
the Disclosure Schedule, the Company has not granted rights to manufacture,
produce, assemble, license, market, or sell its products to any other person and
is not bound by any agreement that affects the Company’s exclusive right to
develop, manufacture, assemble, distribute, market or sell its products.




3.19

Related-Party Transactions.  Except as set forth in Section 3.19 of the
Disclosure Schedule, since March 1, 2000 no employee, officer, stockholder or
director of the Company or member of his or her immediate family has been
indebted to the Company, nor has the Company been indebted (or committed to make
loans or extend or guarantee credit) to any of them other than (i) for payment
of salary for services rendered, (ii) reimbursement for reasonable expenses
incurred on behalf of the Company, and (iii) for other standard employee
benefits made generally available to all employees (including stock option or
purchase agreements outstanding under any stock option plan).  To the best of
the Company’s knowledge, none of such persons has any direct or indirect
ownership interest in any firm or corporation with which the Company is
affiliated or with which the Company has a business relationship, or any firm or
corporation that competes with the Company, except that employees, stockholders,
officers or directors of the Company and members of their immediate families may
own stock in publicly traded companies (representing less than one percent (1%)
of such company) that may compete with the Company.




3.20

Employees; Employee Compensation.  To the best of the Company’s knowledge, since
March 1, 2000 the Company has complied in all material respects with all
applicable state and federal equal opportunity, minimum wage, immigration and
other laws related to employment and termination



10




405601v9




--------------------------------------------------------------------------------









of employment.  Except as disclosed in Section 3.20 of the Disclosure Schedule,
the Company is not a party to or bound by any currently effective employment
contract, deferred compensation agreement, bonus plan, incentive plan, profit
sharing plan, retirement agreement, or other employee compensation agreement.
 The Company is not aware that any officer or key employee, or any group of key
employees, intends to terminate their employment with the Company, nor does the
Company have a present intention to terminate the employment of any of the
foregoing.  Except as disclosed in Section 3.20 of the Disclosure Schedule, each
current and former employee and consultant to the Company has executed a
nondisclosure agreement, noncompetition agreement and agreement with the Company
pursuant to which such individual has assigned to the Company his or her
inventions created during the term of his or her employment by the Company.




3.21

Tax Returns, Payments, and Elections.  Except as set forth in Section 3.21 of
the Disclosure Schedule, the Company has timely filed all tax returns and
reports (federal, state and local) as required by law.  These returns and
reports are true and correct in all material respects.  The Company has paid all
taxes and other assessments due, except those contested by it in good faith.
 The provision for taxes of the Company as shown in the Financial Statements is
adequate for taxes due or accrued as of the date thereof.  The Company has never
had any tax deficiency proposed or assessed against it and has not executed any
waiver of any statute of limitations on the assessment or collection of any tax
or governmental charge.  None of the Company’s federal income tax returns and
none of its state or other local income or franchise tax or sales or use tax
returns have ever been audited by governmental authorities.  Since the date of
the Financial Statements, the Company has made adequate provisions in its book
of account for all taxes, assessments, and governmental charges with respect to
its business, properties, and operations for such period.  The Company has
withheld or collected from each payment made to each of its employees, the
amount of all taxes, including, but not limited to, federal income taxes,
Federal Insurance Contribution Act taxes and Federal Unemployment Tax Act taxes
required to be withheld or collected therefrom, and has paid the same to the
proper tax receiving officers or authorized depositaries.




ARTICLE IV




REPRESENTATIONS AND WARRANTIES OF PURCHASER




As a material inducement to the Company entering into this Agreement and selling
the Shares, Purchaser represents and warrants to the Company as follows:




4.1

Investment Intent.  The Purchaser is acquiring the Shares for the Purchaser’s
own account without the participation of any other person and with the intent of
holding the Shares for investment and without the intent of participating
directly or indirectly in a distribution of the Shares, or any portion thereof
and not with a view to, or for resale in connection with, any distribution of
the Shares, or any portion thereof.  Purchaser has read, understands and
consulted with legal counsel regarding the limitations and requirements of
Section 5 of the Securities Act. The Purchaser agrees that it will not sell or
otherwise dispose of any of the Shares or any interest



11




405601v9




--------------------------------------------------------------------------------









in the Shares unless such sale or other disposition has been registered or
qualified (as applicable) under the Securities Act and applicable state
securities laws or, in the opinion of the Purchaser’s counsel delivered to the
Company (which opinion shall be in a form satisfactory to the Company) such sale
or other disposition is exempt from registration or qualification under the
Securities Act and applicable state securities laws.  The Purchaser understands
that the sale of the Shares acquired by the Purchaser hereunder has not been
registered under the Securities Act, and that the Shares and the Warrant are
being offered and sold in transactions exempt from the registration and
prospectus delivery requirements of the Securities Act, and that the reliance of
the Company on such exemption from registration is predicated in part on these
representations and warranties of the Purchaser.  The Purchaser acknowledges
that pursuant to Section 2.1 a restrictive legend consistent with the foregoing
has been or will be placed on the certificates representing the Shares and
Warrant Shares until resale and/or transfer of the Shares or Warrant Shares, as
applicable, is permitted under applicable law.




4.2

Previous Investments. The Purchaser has previously invested in securities that
were restricted as to their transfer and has reviewed and understands Rule 144
of the Securities Act.




4.3

Adequate Information. The Company has made information concerning the Company
available through the SEC’s electronic data gathering service, Edgar, and the
Purchaser has reviewed such information that the Purchaser considers necessary
or appropriate to evaluate the risks and merits of an investment in the Shares
(including but not limited to, the Company’s Forms 10-KSB for the years ended
June 30, 2003 and 2004, Forms 10-QSB for the quarterly periods ended September
30, 2003, December 31, 2003 and March 31, 2004, and Current Reports on Form 8-K
filed on October 6, 2003 and November 3, 2003) and has determined that no
additional information pertaining to the Company is necessary.




4.4

Opportunity to Question. The Purchaser has had the opportunity to question, and,
to the extent deemed necessary or appropriate by the Purchaser, has questioned
representatives of the Company so as to receive answers and verify information
obtained in the Purchaser’s examination of the Company, including the
information that the Purchaser has reviewed in relation to its investment in the
Shares.




4.5

No Other Representations. The Purchaser acknowledges that no representations or
warranties of any type or description have been made to it by any Person with
regard to the Company, any of its Subsidiaries, any of their respective
businesses, properties or prospectus, possible income from the Shares or the
investment contemplated herein, other than the representations and warranties
set forth in Article III hereof. Except for the conversion of certain of the
Company’s indebtedness as specifically described in Section 1.3, Purchaser has
not made its decision to acquire additional Shares or to execute and deliver
this Agreement on the basis of any belief that any officer, director or
affiliate of the Company or any current stockholder of the Company would make an
investment in the Company now or in the future other than as set forth in the
Conversion Agreement.




4.6

Knowledge and Experience.  The Purchaser is an Accredited Investor as that term
is defined in Rule 501 of Regulation D promulgated under the Securities Act.
 The Purchaser acknowledges that no general solicitation was used by the Company
to offer the Shares.



12




405601v9




--------------------------------------------------------------------------------












4.7

Independent Decision.  The Purchaser is not relying on the Company with respect
to the financial or tax considerations of the Purchaser relating to its
investment in the Shares. The Purchaser has relied solely on the
representations, warranties, covenants and agreements of the Company in this
Agreement and the Ancillary Agreements (including the Schedules hereto and
thereto) and independent investigation in making its decision to acquire the
Shares. The Purchaser has been afforded the opportunity to obtain, and has been
furnished, all material that it has requested relating to the Company and the
offering and sale of the Shares (other than certain privileged and confidential
documents relating to Euro Atlantic Capital and Michael Karsch prepared by the
Company’s counsel). The Purchaser has consulted with its own attorneys,
accountants, and financial advisors prior to investing in the Shares offered by
the Company.




4.8

Legal Existence, Approval and Authority.  The Purchaser has been duly formed and
is validly existing and in good standing as a limited partnership under the laws
of the state of Delaware with full power and authority to acquire and hold the
Shares, the Warrant and the Warrant Shares and to execute, deliver and comply
with the terms of this Agreement, the Ancillary Agreements and such other
documents required to be executed and delivered by the Purchaser in connection
with this Agreement. Proper proceedings of the Purchaser have occurred to
authorize the execution and delivery of this Agreement by the Purchaser and the
Purchaser has approved this Agreement and the transactions contemplated hereby.
 




4.9

Status of Purchaser.  The Purchaser represents that it is not a nominee for any
other person or entity and, to its actual knowledge, none of its partners or
members are nominees for any other person or entity (other than for estate
planning and other legitimate business purposes that will not result in any
violation of any applicable law or regulation or any additional reporting or
disclosure obligations of the Company).  The Purchaser’s management is not
acting at the request or direction of any third party. The purchase of the
Shares by the Purchaser is not contingent upon any other agreement, conditions
or understandings in regard to the purchase of Shares of the Company by the
Purchaser or any other third party.




4.10

No Defaults or Conflicts.  The execution and delivery of this Agreement by the
Purchaser and the performance of its obligations hereunder does not conflict
with or constitute a default under any instruments governing the Purchaser, or
any law, regulation, order or agreement to which the Purchaser is a party or to
which the Purchaser is bound.




4.11

Validity; Enforceability; Binding Effect.  This Agreement has been duly and
validly authorized, executed and delivered by the Purchaser, and constitutes the
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding at law or in equity.
 The Purchaser is not a partnership, common trust fund, special trust, pension
fund, retirement plan or other entity in which the partners or participants, as
the case may be, may designate the particular investments to be made or the
allocation thereof.




4.12

Confidentiality.  The Purchaser has agreed not to disclose and to maintain as
confidential and use solely for purposes of evaluating the transaction described
herein all non-



13




405601v9




--------------------------------------------------------------------------------









public information related to the Company of which it is in possession.  Unless
required by law, the Purchaser has not disclosed and shall not disclose, and
shall maintain confidential any non-public information related to the Company,
provided that the undersigned may disclose such information to any of its
advisors, attorneys and accountants, if such advisor, attorney and/or accountant
shall have agreed to be bound by this provision.  The Purchaser has agreed not
to effect any transaction in the Company's Common Stock or other securities in
violation of any applicable law based upon any material nonpublic information
related to the Company of which it is in possession.




4.13

SEC Compliance by Purchaser.  In the event that the Purchaser becomes the holder
of 5% or more of the Company's Common Stock or other Exchange Act registered
securities of the Company, the Purchaser will file a Schedule 13D, and any other
schedules or filings required by the securities laws, reflecting the Purchaser’s
ownership in such time period as mandated by applicable law. The Purchaser
acknowledges that there is a duty to update the Schedule 13D when any material
change in such holdings occurs.  Additionally, in the event that the Purchaser
becomes the holder of over 10% of the Company’s Common Stock, the Purchaser will
file a Form 3 initial individual report with the SEC detailing beneficial
ownership of Company stock; and subsequent Form 4 with the SEC in any month when
a change in beneficial ownership of Company stock occurs and a Form 5 annually,
when required by applicable law.  The Purchaser represents that the Purchaser
has read, understands and consulted with legal counsel regarding the
requirements of Section 16 of the Exchange Act, the requirements of Form 3, Form
4, Form 5 and Schedule 13D.  The Purchaser intends to comply with all applicable
securities rules and regulations.




4.14

No Approval. The Purchaser understands that the Shares offered hereunder have
not been approved or disapproved by the SEC or any State Securities Commission
nor has the SEC or any State Securities Commission passed upon the accuracy of
any information provided to the Purchaser or made any finding or determination
as to the fairness of the offering of the Shares of the Company.




4.15

Risk of the Investment.  The Purchaser understands that the Purchaser could lose
its entire investment in the Shares and may never receive any income from the
Shares. The Purchaser acknowledges that it must continue to bear the economic
risk of the investment in the Shares for an indefinite period of time. The
Purchaser realizes that the Shares are a highly speculative investment involving
a high degree of risk and are suitable only for persons of substantial means who
have no need for liquidity with respect to their investment in the Shares and
who can afford a total loss of their entire investment without hardship.




4.16

Commissions and Finders Fees.  Except as provided herein, the Purchaser is not
aware of any remuneration or commission which is to be paid to any person,
directly or indirectly, in connection with soliciting the purchase of the
Shares.




4.17

Source of Funds for Purchaser.  The Purchaser represents that all amounts to be
tendered pursuant to this Agreement  are legally obtained funds of the Purchaser
and that such funds were not obtained from any unlawful activity.






14




405601v9




--------------------------------------------------------------------------------









4.18

No Bankruptcy and No Criminal Convictions.  To the actual knowledge of the
general partner of the Purchaser without any investigation, none of the
officers, directors, managers, control persons, partners or holders of more than
5% of the Purchaser’s partnership interests has been subject to the following:




(a)

Any bankruptcy petition filed by or against any business of which such person
was a general partner or executive officer within the past five (5) years;




(b)

Any conviction in a criminal proceeding or being subject to a pending criminal
proceeding (excluding traffic violations and other minor offenses);




(c)

Any order, judgment, or decree, not subsequently reversed, suspended or vacated,
of any court of competent jurisdiction, permanently or temporarily enjoining,
barring, suspending or otherwise limiting his involvement in any type of
business, securities or banking activities; and




(d)

Any finding by a court of competent jurisdiction (in a civil action), the SEC or
the Commodity Futures Trading Commission that such person violated a federal or
state securities or commodities law, which finding has not been reversed,
suspended or vacated.







ARTICLE V




COVENANTS




5.1

Filings.  The Company and the Purchaser shall make on a prompt and timely basis
all governmental or regulatory notifications and filings required to be made by
it for the consummation of the transactions contemplated hereby. Within fifteen
(15) days after the Closing, the Company will file a Form D with the SEC as
required by Regulation D.




5.2

Further Assurances.  The Company and the Purchaser shall execute and deliver
such additional instruments and other documents and shall take such further
actions as may be reasonably required to effectuate, carry out and comply with
all of the terms of this Agreement and the Ancillary Agreements and to
consummate the transactions contemplated hereby and thereby.




5.3

Cooperation.  The Company and the Purchaser agree to cooperate with the other in
the preparation and filing of all forms, notifications, reports and information,
if any, required or reasonably deemed advisable pursuant to any requirement of
law applicable to the Company or the Purchaser in connection with the
transactions contemplated by this Agreement and the Ancillary Agreements and to
use their respective commercially reasonable efforts to agree jointly on a
method to overcome any objections by any Governmental Authority to any such
transactions.  Except as may be specifically required hereunder, none of the
Parties or their respective affiliates shall be required to agree to take any
action that in the reasonable opinion of such Party would result in or produce a
Material Adverse Effect on such Party.






15




405601v9




--------------------------------------------------------------------------------









5.4

Use of Proceeds.  The Company covenants that the proceeds from the sale of the
Common Stock hereunder shall be used for working capital and to fund the
Company’s growth plan in a manner consistent, in all material respects, with the
purposes detailed in Schedule 5.4 attached hereto.  In no event shall the
Company use the proceeds from the sale of the Shares hereunder (a) to make a
dividend to the Company’s stockholders, (b) to repurchase outstanding shares of
Common Stock, (c) to make any unscheduled repayment of indebtedness owed to
David S. Lerner or Mr. Granito, or (d) to acquire a business unrelated to the
Company’s current business, without the prior consent of the Purchaser.




5.5

Board Meetings.  The Company shall use its best efforts to cause the Company’s
Board of Directors (the “Board”) to meet at least quarterly in person or by
teleconference as permitted by applicable law.

5.6

Related Party Transactions.  So long as the Purchaser owns at least 50% of the
shares of Common Stock purchased by it pursuant to the provisions of this
Agreement, the prior written approval of the Purchaser shall be required in
order for the Company to consummate, or to cause any of its subsidiaries to
consummate, any Related Party Transaction (as defined in the Stockholders
Agreement) prior to the earlier of (i) the APT Date (as defined in the
Stockholders Agreement) or (ii) the eight anniversary of the Closing Date.

5.7

Public Information. So long as the Purchaser owns any shares of Common Stock,
the Company shall (i) make and keep public information available as those terms
are set forth or referred to in Rule 144 promulgated under the Securities Act
and (ii) use its best efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act.

5.8

Survival.  The provisions of this Article V shall survive the Closing and the
consummation of the transactions contemplated hereby.







ARTICLE VI




INDEMNIFICATION




6.1

Indemnification Generally.  The Company and the Purchaser shall indemnify each
other, including any of their respective officers, directors, employees, agents,
investment advisers and controlling persons, from and against any and all
losses, damages, liabilities, claims, charges, actions, proceedings, demands,
judgments, closing costs and expenses of any nature whatsoever (including,
without limitation, reasonable attorneys’ fees and expenses) or deficiencies
resulting from any breach of a representation, warranty or covenant by the
Indemnifying Party (as hereinafter defined) contained herein (including
indemnification by the Company of the Purchaser for any failure by the Company
to deliver, or for any failure by the Purchaser to receive, stock certificates
representing the Shares on the Closing Date, as applicable) (“Losses”).
 Notwithstanding the foregoing, the Indemnifying Party shall not be liable for
any Losses to the extent such Losses arise out of, result from, or are increased
by, the



16




405601v9




--------------------------------------------------------------------------------









breach of this Agreement by, or the fraudulent acts or gross negligence of, the
Indemnified Party (as hereinafter defined).




6.2

Indemnification Procedures.  Each Person entitled to indemnification under this
Article VI (an “Indemnified Party”) shall give notice as promptly as reasonably
practicable to each party required to provide indemnification under this Article
VI (an “Indemnifying Party”) of the commencement of any action, suit, proceeding
or investigation or threat thereof made in writing in respect of which indemnity
may be sought hereunder; provided, however, failure to so notify an Indemnifying
Party shall not relieve such Indemnifying Party from any liability that it may
have otherwise than on account of this indemnity agreement so long as such
failure shall not have materially prejudiced the position of the Indemnifying
Party.  Upon such notification, the Indemnifying Party shall assume the defense
of such action if it is a claim brought by a third party, and after such
assumption the Indemnified Party shall not be entitled to reimbursement of any
legal expenses incurred by it in connection with such action except as described
below.  In any such action, any Indemnified Party shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless: (a) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the contrary, or (b) the named
parties in any such action (including any impleaded parties) include both the
Indemnifying Party and the Indemnified Party and representation of both parties
by the same counsel would be inappropriate due to actual conflicting interests
between them.  An Indemnifying Party who is not entitled to, or elects not to,
assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel in any one jurisdiction for all parties
indemnified by such Indemnifying Party with respect to such claim, unless in the
reasonable judgment of any Indemnified Party an actual conflict of interest may
exist between such Indemnified Party and any other of such Indemnified Parties
with respect to such claim, in which event the Indemnifying Party shall be
obligated to pay the fees and expenses of such additional counsel or counsels.
 The Indemnifying Party shall not be liable for any closing of any proceeding
effected without its written consent (which shall not be unreasonably withheld
or delayed by such Indemnifying Party), but if settled with such consent or if
there be final judgment for the plaintiff, the Indemnifying Party shall
indemnify the Indemnified Party from and against any Losses.




ARTICLE VII




MISCELLANEOUS




7.1

Notices.  All notices, requests, demands, claims, and other communications
hereunder shall be in writing and shall be delivered by certified or registered
mail (first class postage pre-paid), guaranteed overnight delivery, or facsimile
transmission if such transmission is confirmed by delivery by certified or
registered mail (first class postage pre-paid) or guaranteed overnight delivery,
to the following addresses and telecopy numbers (or to such other addresses or
telecopy numbers which such Party shall designate in writing to the other
Party):




If to the Company to:






17




405601v9




--------------------------------------------------------------------------------









Quick-Med Technologies, Inc.

401 N.E. 25th Terrace

Boca Raton, Florida 33431

Attention: David S. Lerner - President

Telecopy:  (561) 750-4203




with a copy to:




Hamilton, Lehrer & Dargan, P.A.

2 East Camino Real, Suite 202

Boca Raton, Florida 33432

Attention: Frederick M. Lehrer

Telecopy: (561) 416-2855




If to a Purchaser, at its last known address appearing on the books of the
Company maintained for such purpose with a copy to:




Phronesis Partners, L.P.

180 East Broad Street, Suite 1704

Columbus, Ohio  43215

Attention:  James E. Wiggins, General Partner

Fax:  (614) 224-3900




7.2

Loss or Mutilation.  Upon receipt by the Company from any Holder of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of a certificate representing Shares or Warrant Shares
and indemnity reasonably satisfactory to it (it being understood that the
written agreement of the Holder or an affiliate thereof in the form reasonably
acceptable to the Company shall be sufficient indemnity) and in case of
mutilation upon surrender and cancellation thereof, the Company will execute and
deliver in lieu thereof a new stock certificate of like tenor to such Holder;
provided, in the case of mutilation, no indemnity shall be required if the
certificate representing Shares or Warrant Shares, as applicable, in
identifiable form is surrendered to the Company for cancellation.




7.3

Survival.  Each representation, warranty, covenant and agreement of the Parties
set forth in this Agreement is independent of each other representation,
warranty, covenant and agreement.  Each representation and warranty made by any
Party in this Agreement shall survive the Closing for a period of twenty-four
(24) months.  The Purchaser expressly acknowledges that, pursuant to Section
2.1, a restrictive legend will be placed on the certificates representing the
Shares until such legend is permitted to be removed under applicable law.




7.4

Remedies.




(a)

Each Party acknowledges that the other Parties would not have an adequate remedy
at law for money damages in the event that any of the covenants or agreements of
such Party in this Agreement was not performed in accordance with its terms, and
it is therefore agreed that each Party in addition to and without limiting any
other remedy or right such Party may have, shall have the right to an injunction
or other equitable relief in any court of competent



18




405601v9




--------------------------------------------------------------------------------









jurisdiction, enjoining any such breach and enforcing specifically the terms and
provisions hereof.




(b)

All rights, powers and remedies under this Agreement or otherwise available in
respect hereof at law or in equity shall be cumulative and not alternative, and
the exercise or beginning of the exercise of any thereof by any Party shall not
preclude the simultaneous or later exercise of any other such right, power or
remedy by such Party.




7.5

Entire Agreement.  This Agreement and the Ancillary Agreements (including the
exhibits, appendices and schedules attached hereto and thereto) contain the
entire understanding of the Parties in respect of the subject matter hereof and
thereof and supersede all prior agreements and understandings between or among
the Parties with respect to such subject matter.  The exhibits, appendices and
schedules hereto constitute a part hereof as though set forth in full above.




7.6

Expenses; Taxes.  Except as otherwise provided in Article VI of this Agreement,
the Parties shall pay their own fees and expenses; however, the Company shall
pay or reimburse the Purchaser up to a maximum amount of $25,000 for attorneys’
fees and expenses incurred in connection with the preparation and negotiation of
this Agreement and the Ancillary Agreements, payment of which shall only be made
and due at the Closing.  Further, except as otherwise provided in this
Agreement, any sales tax, stamp duty, deed transfer or other tax (except taxes
based on the income of or otherwise assessable against the business or property
(in general) of the Purchaser) arising out of the sale of the Shares, the
Warrant or any Warrant Shares by the Company to the Purchaser shall be paid by
the Company.




7.7

Amendment.  This Agreement may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Purchaser.




7.8

Waiver.  No failure to exercise, and no delay in exercising, any right, power or
privilege under this Agreement shall operate as a waiver, nor shall any single
or partial exercise of any right, power or privilege hereunder preclude the
exercise of any other right, power or privilege.  No waiver of any breach of any
provision shall be deemed to be a waiver of any preceding or succeeding breach
of the same or any other provision, nor shall any waiver be implied from any
course of dealing between the Parties.  No extension of time for performance of
any obligations or other acts hereunder or under any other agreement shall be
deemed to be an extension of the time for performance of any other obligations
or any other acts.  The rights and remedies of the Parties under this Agreement
are in addition to all other rights and remedies, at law or equity that they may
have against each other.




7.9

Binding Effect; Assignment.  The rights and obligations of this Agreement shall
bind and inure to the benefit of the Parties and their respective successors and
legal assigns.




7.10

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.






19




405601v9




--------------------------------------------------------------------------------









7.11

Headings.  The headings contained in this Agreement are for convenience of
reference only and are not to be given any legal effect and shall not affect the
meaning or interpretation of this Agreement.




7.12

Governing law; interpretation.  The corporate law of the State of Nevada shall
govern all issues and questions concerning the relative rights of the Company
and its stockholders.  All other issues and questions concerning the
construction, validity, interpretation and enforcement of this Agreement and the
exhibits (except as otherwise set forth therein) and schedules hereto shall be
governed by, and construed in accordance with, the laws of the State of Florida,
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Florida or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Florida.




7.13

Severability.  The parties stipulate that the terms and provisions of this
Agreement are fair and reasonable as of the date of this Agreement.  However, if
any provision of this Agreement shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.  If,
moreover, any of those provisions shall for any reason be determined by a court
of competent jurisdiction to be unenforceable because excessively broad or vague
as to duration, geographical scope, activity or subject, it shall be construed
by limiting, reducing or defining it, so as to be enforceable.




7.14

Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.  The Parties intend that each representation,
warranty and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty or covenant contained herein
in any respect, the fact that there exists another representation, warranty, or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the Party has not breached shall not detract from or
mitigate the fact that the Party is in breach of the first representation,
warranty or covenant.




IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first above written.




THE PURCHASER:

THE COMPANY:




PHRONESIS PARTNERS, L.P.

QUICK-MED TECHNOLOGIES, INC.







By:

By:






         James E. Wiggins, General Partner

          David S. Lerner, President



20




405601v9




--------------------------------------------------------------------------------



APPENDIX A


DEFINITIONS

Defined Terms.  As used herein the following terms shall have the following
meanings:




“Agreement” means this Stock Purchase Agreement.




“Ancillary Agreements” means the Registration Rights Agreement, the Stockholders
Agreement, the Conversion Agreement and the Warrant.




“Board” has the meaning set forth in Section 5.5 of this Agreement.




“Business Day” means any day that is not a Saturday or Sunday or a day on which
banks are required or permitted to be closed in the State of New York.




“Closing” has the meaning set forth in Section 1.3 of this Agreement.




“Closing Date” has the meaning set forth in Section 1.3 of this Agreement.




“Common Stock” means the common stock, $0.0001 par value per share, of the
Company, as constituted on the date hereof, and any capital stock into which
such Common Stock may thereafter be changed, and shall also include (i) capital
stock of the Company of any other class (regardless of how denominated) issued
to the holders of shares of Common Stock upon any reclassification thereof which
is also not preferred as to dividends or assets over any other class of stock of
the Company and which is not subject to redemption and (ii) shares of common
stock of any successor or acquiring Company received by or distributed to the
holders of Common Stock of the Company.




“Company” has the meaning set forth in the Preamble of this Agreement.




“Company’s Counsel’s Opinion” has the meaning set forth in Section 1.2 of this
Agreement.




“Contract” means any agreement, indenture, lease, sublease, license, sublicense,
promissory note, evidence of indebtedness, insurance policy, annuity, mortgage,
restriction, commitment, obligation, or other contract, agreement or instrument
(whether written or oral).




“Conversion Agreement” has the meaning set forth in Section 1.3(j) of this
Agreement.




“Converted Debt” has the meaning set forth in Section 1.3(m) of this Agreement.




“Convertible Securities” means evidences of indebtedness, shares of stock or
other securities that are convertible into or exchangeable, with or without
payment of additional



--------------------------------------------------------------------------------









consideration in cash or property, for additional shares of Common Stock, either
immediately or upon the occurrence of a specified date or a specified event.




“Disclosure Schedule” has the meaning set forth in Article III of this
Agreement.




“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations promulgated thereunder,
all as the same shall be in effect from time to time.




“Financial Statements” has the meaning set forth in Section 3.12 of this
Agreement.




“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.




“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity or official exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, government.




“Holder” means each Person in whose name the Shares are registered on the books
of the Company maintained for such purpose.




“Indemnified Party” has the meaning set forth in Section 6.2 of this Agreement.




“Indemnifying Party” has the meaning set forth in Section 6.2 of this Agreement.




“Granito Conversion Shares” has the meaning set forth in Section 1.3(m) of this
Agreement.




“Shares” has the meaning set forth in Section 1.1 of this Agreement.




“Lien” means any mortgage, pledge, security interest, assessment, encumbrance,
lien, lease, sublease, adverse claim, levy, or charge of any kind, or any
conditional Contract, title retention Contract or other contract to give or
refrain from giving any of the foregoing.




“Losses” has the meaning set forth in Section 6.1 of this Agreement.




“Material Adverse Change” or “Material Adverse Effect” means, with respect to
any Person, any change or effect that is or is reasonably likely to be
materially adverse to the financial condition, business, results of operations,
or prospects of such Person.




“Mr. Granito” means Michael R. Granito, an individual, who as of the date hereof
serves as the Chairman of the Board of Directors of the Company.




“Party” and “Parties” have the meanings set forth in the Preamble of this
Agreement.






Appendix A-2




--------------------------------------------------------------------------------









 “Person(s)” means any individual, sole proprietorship, partnership, joint
venture, trust, limited liability company, incorporated organization,
association, Company, institution, public benefit Company, entity or government
(whether federal, state, county, city, municipal or otherwise, including,
without limitation, any instrumentality, division, agency, body or department
thereof).




“Purchase Price” has the meaning set forth in Section 1.1 of this agreement.




“Purchaser” has the meaning set forth in the Preamble of this Agreement.




“Requirement of Law” means as to any Person, the articles of incorporation,
bylaws or other organizational or governing documents of such Person, and any
domestic or foreign and federal, state or local law, rule, regulation, statute
or ordinance or determination of any arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
properties or to which such Person or any of its property is subject.




“SEC” means the Securities and Exchange Commission.




“SEC Reports” has the meaning set forth in Section 3.10 of this Agreement.




“Secretary’s Certificate” has the meaning set forth in Section 1.3(d) of this
Agreement.




“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations promulgated thereunder, all as
the same shall be in effect at the applicable time.




“Shares” has the meaning set forth in Section 1.1 of this Agreement.




“Stockholders Agreement” has the meaning set forth in Section 1.3(h) of this
Agreement.




“Warrant” has the meaning set forth in Section 1.3(i) of this Agreement.




“Warrant Shares” means shares of Common Stock issued or issuable upon exercise
of the Warrant.  

Other Definitional Provisions.




(a)

All references to “dollars” or “$” refer to currency of the United States of
America.




(b)

Terms defined in the singular shall have a comparable meaning when used in the
plural, and vice versa.




(c)

All matters of an accounting nature in connection with this Agreement and the
transactions contemplated hereby shall be determined in accordance with GAAP.






Appendix A-3




--------------------------------------------------------------------------------









(d)

As used herein, the neuter gender shall also denote the masculine and feminine,
and the masculine gender shall also denote the neuter and feminine, where the
context so permits.




(e)

The words “hereof,” “herein” and “hereunder,” and words of similar import, when
used in this Agreement shall refer to this Agreement as a whole (including any
exhibits or schedules hereto) and not to any particular provision of this
Agreement.



Appendix A-4




--------------------------------------------------------------------------------



EXHIBIT 1.3(h)




Stockholders Agreement







See attached.



--------------------------------------------------------------------------------



EXHIBIT 1.3(i)




Stock Purchase Warrant







See attached.



--------------------------------------------------------------------------------


















EXHIBIT 1.3(j)




Conversion Agreement







See attached.



--------------------------------------------------------------------------------



LIST OF SCHEDULES







DISCLOSURE SCHEDULE:

Section 3.7(b)(i)

Stockholders (Actual)

Section 3.7(b)(ii)

Stockholders (Pro Forma)

Section 3.7(d)

Options and Warrants

Section 3.10

SEC Reports

Section 3.12

Liabilities

Section 3.13

Material Changes

Section 3.14

Litigation

Section 3.18

Patents and Trademarks

Section 3.19

Related Party Transactions

Section 3.20

Employees







SCHEDULE 5.4

Use of Proceeds










